West, J.
The writ of error in this ease was issued and dated on the 30th day of May, 1918. It was made returnable to the 30th day of August, 1918.
The statute, Chapter 5638, Acts of 1907, Laws of Florida, provides that writs of error “shall be returnable to a day, either in term time or vacation, more than thirty days and not more than ninety days from the date of the writ.” As August 30th is “more than ninety days” from May 30th, “the date of the writ,” the writ of error is not made returnable in compliance with the express provisions of the statute.
.This being true, this court has no jurisdiction of the causé, and it is, therefore, dismissed upon the authority of Ates v. Langley, 61 Fla. 504, 54 South. Rep. 264; Robinson Imp. Co. v. Jackson, 55 Fla. 657, 45 South. Rep. 987; Parker v. Evening News Pub. Co., 54 Fla. 482, 44 South. Rep. 718; Barnett v. Hickson, 48 Fla. 68, 37 South. Rep. 210; Ghira v. Foster, 46 Fla. 196, 35 South. Rep. 876; Savannah, F. & W. Ry. Co. v. Justice, 41 Fla. 508, 26 South. Rep. 704; Payne v. Roche, 41 Fla. 478, 27 South. Rep. 29; Simmons v. State, 40 Fla. 467, 25 South. Rep. 62; Browning v. State, 40 Fla. 466, 25 South. *545Rep. 62; Spencer v. Travelers’ Ins. Co., 39 Fla. 677, 23 South. Rep. 442.
Dismissed.
All concur.